 Case 6:21-cv-00002-NKM Document 15 Filed 02/02/21 Page 1 of 2 Pageid#: 68




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Lynchburg Division


LIBERTY UNIVERSITY, on its own behalf
and on behalf of its students and
prospective students,

                      Plaintiff,                           Case No. 6:21-cv-00002-NKM
v.

RALPH NORTHAM, in his official capacity
as Governor of the Commonwealth of
Virginia, and PETER BLAKE, in his official
capacity as Director of the State Council of
Higher Education for Virginia,

                      Defendants.

              GOVERNOR NORTHAM AND DIRECTOR BLAKE’S
         MOTION TO DISMISS PURSUANT TO RULES 12(b)(1) AND 12(b)(6)

      Defendants, Ralph Northam, in his official capacity as Governor of the Commonwealth

of Virginia, and Peter Blake, in his official capacity as Director of the State Council of Higher

Education for Virginia (collectively “defendants”), by counsel, and pursuant to Rules 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure, respectfully move this Court to dismiss the

plaintiff’s Complaint for Injunctive and Declaratory Relief with prejudice. In support, defendants

rely on the Memorandum in Support filed herewith.

                                             Respectfully submitted,

                                             /s/ Amy E. Hensley
                                             Assistant Attorney General
                                             Office of the Attorney General
                                             202 North 9th Street
                                             Richmond, Virginia 23219
                                             Telephone: (804) 371-2267
                                             Facsimile: (804) 371-2087
                                             ahensley@oag.state.va.us
                                             *Counsel of Record for
                                             Governor Ralph Northam and
                                             Peter Blake, Director of the State
                                             Council of Higher Education for
                                             Virginia
  Case 6:21-cv-00002-NKM Document 15 Filed 02/02/21 Page 2 of 2 Pageid#: 69




Mark R. Herring
Attorney General of Virginia

Samuel T. Towell
Deputy Attorney General

Marshall H. Ross
Trial Section Chief/Senior Assistant Attorney General

Amy E. Hensley* (VSB# 80470)
Assistant Attorney General

Sandra S. Gregor* (VSB# 47421)
Assistant Attorney General
Office of the Attorney General
202 North 9th Street
Richmond, Virginia 23219
Telephone: (804) 786-1586
Facsimile: (804) 371-2087
sgregor@oag.state.va.us


                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 2nd of February, 2021, I filed a copy of the foregoing document
 using the Court’s ECM/ECF filing system, which will send an electronic notification of the same
 (NEF) to counsel of record for the plaintiff.

                                               /s/ Amy E. Hensley
                                               Assistant Attorney General
                                               Office of the Attorney General
                                               202 North 9th Street
                                               Richmond, Virginia 23219
                                               Telephone: (804) 371-2267
                                               Facsimile: (804) 371-2087
                                               ahensley@oag.state.va.us




                                                  2
